 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10          KENNETH AMMONS,
                                                              CASE NO. 3:19-cv-5028-RBL-JRC
11                                 Plaintiff,
                                                              ORDER DIRECTING
12                 v.                                         DEFENDANTS TO PROVIDE
                                                              ADDRESS UNDER SEAL
13          SCOTT LIGHT, et al.,

14                                 Defendants.

15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights action to United States

17 Magistrate Judge J. Richard Creatura. See Dkt. 2. Plaintiff is proceeding pro se and in forma

18 pauperis. See Dkt. 5.

19          On April 18, 2019, the undersigned directed service of the amended complaint on

20 defendants by e-mail. Dkt. 9. Although the deadline in which to file a service waiver has

21 passed, defendant Luciano Figueroa, whom plaintiff identifies as someone who allegedly

22 “performed X-rays” (Dkt. 8, at 4), has not filed a service waiver or taken any other action in this

23 matter. The Court notes that plaintiff gave the same address for defendant Figueroa as for other

24

     ORDER DIRECTING DEFENDANTS TO
     PROVIDE ADDRESS UNDER SEAL - 1
 1 defendants—Stafford Creek Corrections Center. See Dkt. 6, at 26. The Court further notes that

 2 it has already ordered defendants to provide the last known addresses under seal for individual

 3 defendants who performed x-rays. See Dkt. 25.

 4          Therefore, if defendants are in possession of the last known business or residential

 5 addresses of defendant Figueroa, defendants are ordered to submit such address(es) to the Court

 6 under seal on or before June 21, 2019, so that the Clerk may attempt to effect service by mail.

 7          This solution alleviates two concerns involving prisoner litigation: (1) the security risks

 8 inherent in providing prisoners with addresses of people formerly employed by the state, and (2)

 9 the reality of prisoners getting the “runaround” when they are attempting to access information

10 through the government. See Sellers v. United States, 902 F.2d 598, 602–603 (7th Cir. 1990).

11 Defendant Figueroa may also satisfy this order by filing a waiver and by having counsel enter a

12 notice of appearance on this defendant’s behalf. All service documents with said address(es)

13 shall also be filed under seal.

14          Dated this 5th day of June, 2019.

15

16
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
17

18

19

20

21

22

23

24


     -2
